                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: AMANDA LOUISE BUSKIRK and                      : CHAPTER 13
       JAKE CURTIS BUSKIRK                            :
           Debtor(s)                                  :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         AMANDA LOUISE BUSKIRK and                    :
         JAKE CURTIS BUSKIRK                          :
             Respondent(s)                            : CASE NO. 5-18-bk-03897


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 29th day of October, 2018, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

                1. Debtor(s)' plan violates 11 U.S.C. Sec. 1325(a)(4) in that the value of property
to be distributed under the plan on account of each allowed unsecured claim is less than the amount
that would be paid on such claim if the estate were liquidated under Chapter 7. More specifically,
debtor’s have excess non-exempt equity in the following:

                     a. Residential real estate.

               2. The Trustee avers that debtor(s)’ plan is not feasible based upon the following:

                     a. The plan is underfunded relative to claims to be paid – 100% plan.

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                   Respectfully submitted:



                                                   /s/Charles J. DeHart, III
                                                   Standing Chapter 13 Trustee
                                                   8125 Adams Drive, Suite A
                                                   Hummelstown, PA 17036
                                                   (717) 566-6097
Case 5:18-bk-03897-JJT         Doc 23 Filed 11/02/18 Entered 11/02/18 08:32:32               Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 2nd day of November, 2018, I hereby certify that I have served
the within Objection by electronically notifying parties or by depositing a true and correct copy of
the same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Patrick Best, Esquire
18 N. 8th Street
Stroudsburg, PA 18360


                                                 /s/Deborah A. Behney
                                                 Office of Charles J. DeHart, III
                                                 Standing Chapter 13 Trustee




Case 5:18-bk-03897-JJT        Doc 23 Filed 11/02/18 Entered 11/02/18 08:32:32                 Desc
                               Main Document    Page 2 of 2
